

113 SRES 157 RS: Expressing the sense of the Senate that telephone service must be improved in rural areas of the United States and that no entity may unreasonably discriminate against telephone users in those areas.
U.S. Senate
2013-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIICalendar No. 276113th CONGRESS1st SessionS. RES. 157[Report No. 113–130]IN THE SENATE OF THE UNITED STATESMay 23, 2013Ms. Klobuchar (for herself, Mr. Johnson of South Dakota, Mrs. Fischer, Mr. Sanders, Mr. Leahy, Mr. Merkley, Mrs. Boxer, Mr. Pryor, Mr. Grassley, Mr. Boozman, Mr. Enzi, Ms. Baldwin, Mr. Thune, Mr. Harkin, Mr. Franken, Mr. Roberts, Ms. Cantwell, Mr. Hoeven, and Mr. Tester) submitted the following resolution; which was referred to the Committee on Commerce, Science, and TransportationDecember 19, 2013Reported by Mr.
			 Rockefeller, with an amendmentStrike out all after the resolving clause and
			 insert the part printed in italicRESOLUTIONExpressing the sense of the Senate that
		  telephone service must be improved in rural areas of the United States and that
		  no entity may unreasonably discriminate against telephone users in those
		  areas.Whereas all people in the United States rely on quality,
			 efficient, and dependable telephone service in many aspects of life, including
			 conducting business, securing the safety of the public, and connecting
			 families;Whereas multiple surveys conducted by the National
			 Exchange Carrier Association revealed that complaints of uncompleted telephone
			 calls persist, with the most recent survey in October 2012 indicating a 41
			 percent increase in uncompleted calls between March and September of the same
			 year;Whereas the National Exchange Carrier Association and
			 rural telecommunications carriers in April 2012 supplied information
			 that—(1)6.4 percent of
			 calls to rural areas failed, but only 0.5 percent of calls to urban areas
			 failed; and(2)11 percent of
			 calls to rural areas were either poor quality or were delayed, compared to only
			 5 percent in urban areas;Whereas the Federal Communications Commission was made
			 aware of an issue regarding telephone service connection in rural areas in
			 November 2010 and has since issued a declaratory ruling and a notice of
			 proposed rulemaking with respect to the issue and has reached a settlement with
			 one telecommunications carrier;Whereas, in a declaratory ruling in February 2012, the
			 Federal Communications Commission made it clear that blocking or otherwise
			 restricting telephone service is a violation of section 201(b) of the
			 Communications Act of 1934 (47 U.S.C. 201(b)), which prohibits unjust or
			 unreasonable practices, and section 202(a) of that Act (47 U.S.C. 202(a)),
			 which outlines the duty of a telecommunications carrier to refrain from
			 discrimination;Whereas actions by the Federal Communications Commission
			 have not significantly decreased the prevalence of telephone calls being
			 rerouted by telecommunications carriers and some States are seeing an increase
			 in complaints as of April 2013;Whereas telephone communications are vital to keeping
			 rural areas of the United States competitive in the economy, and a low rate of
			 telephone call completion results in economic injury to rural businesses,
			 including farmers, trucking companies, and suppliers who have seen thousands of
			 dollars in business lost when telephone calls are not completed;Whereas the safety of the public is at risk from a lack of
			 quality telephone communications, including 911 services;Whereas schools depend on telephone calls to notify
			 students and parents of emergencies, and health care centers depend on
			 telecommunications services to save lives and to communicate with rural
			 patients;Whereas small, local telecommunications carriers are
			 losing valuable, multi-line business subscribers because of a lack of quality
			 telecommunications services, which is financially detrimental to those carriers
			 and adversely affects the rural communities served by those carriers;
			 andWhereas it may cost a telecommunications carrier serving a
			 rural area hundreds of dollars to investigate each complaint of an uncompleted
			 telephone call: Now, therefore, be itThat it is the sense of the Senate
			 that—(1)all providers must
			 appropriately complete calls to all areas of the United States regardless of
			 the technology used by the providers;(2)no entity may
			 unreasonably discriminate against telephone users in rural areas of the United
			 States; and(3)the Federal
			 Communications Commission should—(A)aggressively
			 pursue those that violate the rules of the Federal Communications Commission
			 and create these problems, and impose swift and meaningful enforcement actions
			 to discourage—(i)practices leading
			 to telephone calls not being completed in rural areas of the United States;
			 and(ii)unreasonable
			 discrimination against telephone users in rural areas of the United States;
			 and(B)move forward with
			 clear, comprehensive, and enforceable actions in order to establish a robust
			 and definitive solution to discrimination against telephone users in rural
			 areas of the United States.That it is the sense of the Senate
			 that—(1)all providers
			 must appropriately complete calls to all areas of the United States regardless
			 of the technology used by the providers;(2)no entity may
			 unreasonably discriminate against communications service in rural areas of the
			 United States; and(3)the Federal
			 Communications Commission should—(A)aggressively pursue those
			 that violate the rules of the Federal Communications Commission and create
			 these problems, and impose swift and meaningful enforcement actions to
			 discourage—(i)practices leading to
			 telephone calls not being completed in rural areas of the United States;
			 and(ii)unreasonable
			 discrimination against communications service in rural areas of the United
			 States; and(B)move forward with clear,
			 comprehensive, and enforceable actions in order to establish a robust and
			 definitive solution to discrimination against communications service in rural
			 areas of the United States.December 19, 2013Reported with an amendment